      Case 2:21-cv-01266-JAM-AC Document 6 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID ROBERTS,                                     No. 2:21-cv-1266 AC P
12                       Plaintiff,
13           v.                                          ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    LONG, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 2, 2021, the court noted that plaintiff is a three-strikes litigant within the

21   meaning of 28 U.S.C. § 1915(g). ECF No. 4. Accordingly, he was ordered to pay the filing fee

22   prior to proceeding with this action and to do so within twenty-one days. See id. at 2. At that

23   time, plaintiff was warned that his failure to pay the filing fee would result in a recommendation

24   that this action be dismissed. See id. The period within which plaintiff was to comply with the

25   order has passed, and plaintiff has neither paid the fee, nor has he responded to the court’s order

26   in any way.

27          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court is directed to assign a

28   District Court Judge to this case, and
                                                         1
      Case 2:21-cv-01266-JAM-AC Document 6 Filed 09/01/21 Page 2 of 2


 1          IT IS HEREBY RECOMMENDED that this action be DISMISSED without prejudice.
 2          These findings and recommendations are submitted to the United States District Judge
 3   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
 4   after being served with these findings and recommendations, plaintiff may file written objections
 5   with the court and serve a copy on all parties. Such a document should be captioned “Objections
 6   to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
 7   objections within the specified time may waive the right to appeal the District Court’s order.
 8   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 9   DATED: August 31, 2021
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
